Citation Nr: 9918888	
Decision Date: 07/12/99    Archive Date: 07/20/99

DOCKET NO.  96-13 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a compensable rating for esophageal reflux 
disease with sliding hiatal hernia and history of duodenitis.

2.  Entitlement to a compensable rating for Peyronie's 
disease.

3.  Entitlement to a compensable rating for residual scar, 
abdominal stab wound.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from February 1980 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1995 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that determination, the RO granted service connection for 
Peyronie's disease, esophageal reflux disease, and residuals 
of a stab wound of the abdomen, each assigned noncompensable 
ratings, and also granted service connection for low back 
pain, evaluated as 10 percent disabling.  The grants of 
service connection were effective March 1, 1995.  The RO 
denied entitlement to service connection for migraine 
headaches, respiratory disorder, sinusitis, and bilateral 
foot disorder.  The veteran filed a timely appeal as to the 
assigned evaluations for the esophageal reflux, Peyronie's 
disease, and abdominal wound scar; and with the denials of 
service connection.

In a July 1996 rating decision, the RO granted service 
connection for migraine headaches and assigned a 
noncompensable evaluation, service connection for sinusitis 
and assigned a noncompensable evaluation, and service 
connection for bronchitis with history of recurrent upper 
respiratory infections and pneumonia and assigned a 
noncompensable evaluation.  The grant of service connection 
constitutes a grant of the benefit sought on appeal, and the 
Board finds that these issues are no longer on appeal.  See 
Grantham v. Brown, 114 F.3d 1156 (1997) (a notice of 
disagreement in response to the denial of service connection 
does not remain viable for any "downstream" issues that 
follow the grant of service connection).  


FINDINGS OF FACT

1.  The service-connected esophageal reflux disease with 
sliding hiatal hernia and history of duodenitis is productive 
of minimal epigastric tenderness, but there is no objective 
evidence of recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, or considerable impairment of health as a 
result of the hiatal hernia has not been objectively 
demonstrated.

2.  The veteran's Peyronie's disease is manifested by some 
deformity of the penis but not loss of erectile power. 

3.  Residuals of the veteran's abdominal stab wound consist 
of a depressed two-centimeter supple, well-healed, 
unattached, and nontender scar.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for esophageal 
reflux disease with sliding hiatal hernia and history of 
duodenitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Code 7346 
(1998).

2.  The criteria for a compensable rating for Peyronie's 
disease have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 (1998).

3.  The criteria for a compensable rating for a residual 
scar, abdomen stab wound have not been met. 38 U.S.C.A. §§ 
1155, 5107(a); 38 C.F.R. § 4.118 Diagnostic Code 7804 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that the veteran suffered 
frequent indigestion throughout service which was treated 
with Zantac and Tagamet.  He was diagnosed with Peyronie's 
disease and treated with Colchicine with good results.  The 
veteran suffered a stab wound to the abdomen secondary to an 
altercation. 

In an April 1982 medical statement, Robert Spector, M.D., 
reported that the veteran was seen for follow-up of a stab 
wound to the right abdomen. 

The veteran was accorded a VA general examination in June 
1995.  The veteran reported a thirteen-year history of 
gastroesophageal reflux with heartburn.  He also reported 
excellent control of the disorder with Zantac 150 milligrams 
twice daily.  There were no reported complicating factors or 
problems.  

The veteran reported increasing problems on the right side of 
the shaft of the penis.  He related that past treatment with 
Colchicine had been successful, but he discarded the use 
because it aggravated his heartburn.  He reported that he was 
still able to have sexual intercourse.  On examination, there 
were no inguinal hernias noted.  The testicles were normal.  
The penis was circumcised and otherwise normal, except for 
slight scarring along the right portion of the penile shaft.  
The examiner reported that the degree of involvement was 
1+/4+.  

The veteran also reported that in 1983, he was stabbed in the 
right upper quadrant with a knife.  The wound healed from the 
inside out leaving a small puckered scar of about two 
centimeters.  There were no other sequelae or problems noted.  
On examination of the abdomen, there a well-healed depressed 
scar of two centimeters in the right upper quadrant noted.  
It was nontender, not attached, and remained supple.  The 
diagnosis was history of abdominal stab wound with complete 
healing and no other significant sequelae.

With regard to his back disorder, the veteran reported that 
he had strained his back in 1984.  He reported intermittent 
low back strain when lifting heavy objects or bending.  There 
was no reported radiation of pain or discomfort in either 
lower extremity.  On examination, a normal lordotic curvature 
was noted.  There was no significant paraspinous tenderness 
noted.  Range of motion was as follows:  anterior flexion was 
to 90 degrees, straight leg raises was to 90 degrees, lateral 
flexion was to 30 degrees, bilaterally, and extension was to 
30 degrees.  The impression was lumbosacral strain by 
history, currently quiescent, with no functional 
abnormalities noted.  

VA outpatient treatment records dated in June 1995 show the 
veteran was seen with complaints of progressive curvature of 
his penis and incomplete erection. 

VA outpatient treatment records dated in January 1996 show 
that the veteran was seen with complaints of pain secondary 
to Peyronie's disease.  There was no deformity of the penis 
noted.  It was noted that that Peyronie's disease was well 
controlled.  The records show the veteran's gastroesophageal 
reflux disease was stable.  The veteran's back was positive 
for tender paraspinal with spasm left thoracic.  

VA outpatient treatment records dated in April 1997 show that 
the veteran was seen for follow-up for gastroesophageal 
reflux disease.  There were no new complaints.  The veteran 
reported that his gastroesophageal reflux disease was well 
controlled with Pepcid.

The veteran was accorded a personal hearing in June 1997.  He 
testified that he experienced difficulty sleeping secondary 
to esophageal reflux disease, and that if he did not sleep on 
his left side he experienced reflux disease or reflux backup.  
He reported that his reflux disease had remained about the 
same since his separation from service and had become even 
less stressful.  He also testified that he experienced pain 
with sexual intercourse and just on a daily basis secondary 
to Peyronie's disease.  He testified that his Peyronie's 
disease was initially treated with Colchicine with good 
results.  Subsequently, he was treated with Vitamin E.  He 
reported that he continued to experience pain with 
intercourse and approximately every three or so days with the 
use of Vitamin E.  He asserted that he experienced incomplete 
erections.  The representative requested that the veteran's 
disability be evaluated under Diagnostic Code 7804.  

The veteran was accorded a VA general medical examination in 
November 1997.  At that time he reported that treatment with 
Zantac resulted in "pretty good" control of his 
gastroesophageal reflux disease.  He also reported that 
recently his medication was changed to Pepcid with only 
occasional heartburn.  The examiner commented that there was 
no evidence of gastrointestinal bleeding, dysphagia, or other 
symptoms associated with reflux disease.  The veteran 
reported that if he increased his Pepcid up to three times 
tablets twice daily he was able to maintain control of his 
reflux disease.

On examination of the abdomen, there was minimal epigastric 
tenderness without other abnormality.  The examiner reported 
that the veteran had noticed some breakthrough heartburn with 
the change in his medication from Zantac to Pepcid, which 
required him to increase his Pepcid to three tablets twice 
daily.  There were no other reported complications or 
problems related to gastroesophageal reflux disease.  

With regard to Peyronie's disease, the veteran reported that 
he continued to have sexual intercourse once a month with 
some discomfort.  He reported that he was able to obtain an 
erection, albeit with a deformity of the distal one-half of 
the penis with an upward curvature.  He reported that the 
deformity made it somewhat difficult for him to match his 
wife.  He also reported normal ejaculation with some 
discomfort.  Normal function of urination was reported.

On examination, there was minimal nodularity at the base of 
the right side of the penis.  There had been no noticeable 
increase in the nodularity over a two-year period.  There was 
no other overt scarring noted over the shaft of the penis.  
The glands of the penis were normal.  The examiner commented 
that the veteran continued to have difficulty with 
intercourse due to an upward curvature at the distal end of 
the penis with a full erection.  There was no dysfunction or 
abnormality with urination.  

Pertinent Law and Regulation

Disability evaluations are determined under VA's Schedule for 
Rating Disabilities which is found in 38 C.F.R. Part 4 
(1998), and they are designed to compensate a veteran for the 
average impairment in earning capacity.  38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin. 38 C.F.R. § 4.20 (1998).

The evaluation assigned for a service-connected disability is 
established by comparing the findings with the criteria in 
the VA's Schedule for Rating Disabilities (Schedule). 38 
C.F.R., Part 4.  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.31 (1998), it is provided that where the 
Schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.

Where the issue is entitlement to a higher initial rating, VA 
is required to consider the applicability of "staged 
ratings."  That is, the Board must consider whether there 
was any period subsequent to the effective date of the grant 
of service connection, when the veteran would have been 
entitled to an evaluation in excess of that assigned by the 
RO.  Fenderson v. West, 12 Vet. App. 119 (1999).


Initial Matters

The appellant's claims are well grounded. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
veteran's assertion that the disability has worsened serves 
to render the claim well grounded.  Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  In the instant case the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).

Analysis

Esophageal reflux disease with sliding hiatal hernia and 
history of duodenitis

The veteran's disability has been rated in accordance with 
the provisions of Diagnostic Code 7346, for hiatal hernia.  
Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted for a hiatal hernia with two or more of the 
symptoms required for a 30 percent evaluation, but of lesser 
severity than is required for that evaluation.  A 30 percent 
evaluation requires persistent recurrent epigastric distress 
with dysphagia (difficulty swallowing), pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all productive of a considerable impairment of health.  
Symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health 
warrants a 60 percent evaluation.  Where the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31 (1998).

In evaluating the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (1998).  The veteran's claims folder contains 
his service medical records, as well as VA examination, and 
outpatient treatment reports.

VA outpatient treatment records show that veteran's 
gastrointestinal disease is stable and well controlled.  
Although the veteran complained of nightly episodes of pain 
during his June 1997 personal hearing, the examiner found 
that there was no evidence or complaints of dysphagia, 
pyrosis, regurgitation, substantial arm or shoulder pain, 
anemia, vomiting, material weight loss, hematemesis or 
melena.  

Moreover, signs and symptoms of his esophageal reflux disease 
with sliding hiatal hernia and history of duodenitis have not 
been objectively shown to be productive of considerable 
impairment of health.  During the November 1997 VA 
examination, it was reported that the veteran's only symptom 
consisted of some heartburn.  There were no other 
complications reported.  Accordingly, the evidence does not 
show that the veteran has two of the symptoms needed for a 30 
percent evaluation under Diagnostic Code 7346.  Thus he does 
not meet the criteria for a 10 percent evaluation under that 
diagnostic code.  

Peyronie's disease

The veteran's disability has been rated under the provisions 
of Diagnostic Code 7522.  That diagnostic code pertains to 
the same anatomical area as the veteran's disability and the 
symptomatology seems closest to that disability.  Under 
Diagnostic Code 7522, deformity of the penis, with loss of 
erectile power, warrants a 20 percent evaluation. 38 C.F.R. 
Part 4, Code 7522 (1998).

This evidence does not indicate any loss of erectile power.  
While the evidence documents minimal nodularity at the base 
of the right side of the penis, the evidence also indicated 
that the veteran was able to obtain full erection.  A 20 
percent evaluation under Diagnostic Code 7522 is premised on 
a finding of penile deformity, with loss of erectile power 
and in the absence of evidence suggesting loss of erectile 
power a compensable evaluation is not warranted under that 
diagnostic criteria.  The only other potentially applicable 
diagnostic codes concerning the penis are Diagnostic Code 
7520 for removal of half or more of the penis and Diagnostic 
Code 7521 for removal of the glans of the penis, both rated 
as voiding dysfunction.  The veteran's disability has not 
involved removal of any part of the penis.

In reaching this decision, the Board has considered the 
veteran's representative's request that the disability be 
considered under 38 C.F.R. § 4.118, Diagnostic Code 7804, 
scars.  He asserts that that the nodules located on the right 
side of are painful and tender.  There is no clinical 
evidence in this case that shows that the nodules are painful 
and tender.  The most recent VA examination did not report 
painful and tender nodules.  The veteran has reported pain 
only on engaging in intercourse.  Absent evidence of painful 
and tender nodules, the Board has no basis upon which to 
grant compensable compensation under Diagnostic Code 7804.  

At times the veteran has asserted that he has incomplete 
erections.  All of the clinical evidence, however, shows that 
he has full erections.  The clinical evidence does not 
document a loss of erectile power.  The veteran has also 
asserted that he should be awarded a compensable evaluation 
for his disability on the basis of findings during treatment 
from February 1980 to November 1994.  However, the veteran's 
evaluation is based on the status of his disability for the 
period beginning on March 1, 1995.  See Fenderson.

For these reasons and based on the analysis above, it is the 
Board's determination that the preponderance of the evidence 
is against the claim of entitlement to a compensable rating 
for Peyronie's disease.

Residual scar, abdominal stab wound 

Under Diagnostic Code 7804, a 10 percent evaluation is 
assigned for superficial scars that are tender and painful on 
objective demonstration.  Diagnostic Code 7805 provides for 
rating scars on the basis of limitation of function of the 
part affected.

The Board observes that the veteran has reported that the 
scar is tender and irritated by the rib cage.  The clinical 
evidence shows a depressed two centimeter supple, well-
healed, unattached, and nontender scar with no residual 
disability.  There have been no clinical findings of a tender 
scar.  As such, the evidence does not support a compensable 
evaluation under the applicable rating criteria.  38 C.F.R. § 
4.118, Diagnostic Codes 7804, 7805.


ORDER

A compensable rating for esophageal reflux disease with 
sliding hiatal hernia and history of duodenitis is denied.

A compensable rating for Peyronie's disease is denied.

A compensable rating for residual scar, abdomen stab wound is 
denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

